Proceeding under article 78 of the Civil Practice Act to
review an order adjudging petitioner guilty of two criminal contempts and fining him $200 for the first contempt and $250 for the second contempt. Order modified on the facts as follows: (1) By striking out the provisions adjudging petitioner guilty of the first contempt and fining him therefor; (2) by striking out the fine of $250 imposed for the second contempt and substituting therefor a provision censuring him for his contumacious conduct in connection with such contempt; and (3) by striking out the provisions relating to the non-payment of the fines imposed and the penalties therefor. As so modified, the order is affirmed, without costs. Under the circumstances disclosed there is no basis for holding petitioner guilty of the first contempt charged. The petitioner clearly was guilty of the second contempt charged when he rejoined: “ You can fine me five hundred.” However, in the light of the events which occurred during the trial before this incident, petitioner’s punishment should be limited to a censure. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.